A rehearing was granted in this case, as the license due by defendant company for the year 1924 was erroneously calculated in our original opinion upon the basis of gross sales of refined oil during the year 1923 amounting to $315,759.90.
These figures appear in an "agreed statement of facts on the trial of the rule" found on page 27 of the record, and, from a memorandum appearing on the statement of facts, the full amount of the license for the year 1924, as calculated under section 3 of Act 233 of 1920, is shown to be the sum of $300. From this amount we deducted the sum of $100, previously paid as a license for the year 1924 by defendant company, and rendered judgment in favor of the state for the balance of $200, as the present suit (No. 5608 on the docket of the lower court) is for an additional license tax for the year 1924.
On application for rehearing, our attention was called to the fact that the statement of facts on which we relied for the calculation of the license tax of 1924 in this case had been filed in another suit (State of Louisiana v. Gulf Valley Cotton Oil Co., Limited, No. 5604 on the docket of the lower court), and was inserted in the transcript by the clerk of the lower court through error and inadvertence.
It is not possible for the members of this court to examine each record before us with microscopic care, and naturally we presume that a statement of facts found in the transcript properly belongs there.
The rule taken by the tax collector in this case sets forth that there was due the state a license of $1,000 for the year 1924, based upon defendant's business being more than $1,000,000 and less than $2,000,000. On the trial of the rule, the state was denied the right to prove the gross receipts of defendant during the year 1923, on the objection of counsel for defendant that no rule had been *Page 233 
taken by the tax collector to traverse the affidavit made by said company, and that it was too late to traverse same, as the tax collector had issued a license to the company for the year 1924. As we have decided that the state is entitled to recover an additional license for the year 1924, and as there is no evidence in the record upon which such license can be based, it becomes necessary to remand the case.
It is therefore ordered that this case be remanded to the lower court for the purpose of determining in due course the amount of license due to the state of Louisiana by defendant company for the year 1924, based upon the annual gross receipts of said company during the year 1923, and for further proceedings according to law.
It is further ordered that defendant company, appellee, pay the costs of this appeal, and that other costs in the case await the decision in the lower court.